DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
The Amendments and Remarks filed 06 October 2021 in response to the Office Action of 06 July 2021 are acknowledged and have been entered. Claims 1 and 33 have been amended. Claims 1, 2, 4, 6-12, and 30-33, and the species ZFP, TAL effector domain, transcriptional repressor domain, and tau (MAPT) gene are under examination on the merits.
 Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments.


Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 07/09/2021 and 11/08/2021 have been considered.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37
CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence
listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an
ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.”
MPEP 2422.03 further states “Note that the specification must contain a statement in a separate
paragraph that incorporates by reference the material in the ASCII text file identifying the name
of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.”
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 18,415 bytes; however the sequence listing has the size of the file as 18,402 bytes. Correction is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7, 9-12, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (Miller et al. WO 2013/130824 A1) in view of Gregory (Gregory et al. US 2011/0301073 A1) and Delisa (Delisa et al. US 20130130347 A1, filed 05/23/2013).
Regarding claim 1, and 5-6 Miller teaches compositions comprising zinc finger transcription factors (zinc finger proteins (ZFP) fused to domains capable of regulating gene expression), i.e. artificial transcription factors, that are capable of modulating target genes 
Regarding claim 2, Miller teaches an isolated cell comprising any of the proteins (ZFPs or TALEs or fusion proteins comprising ZFPs or TALEs), polynucleotides and/or compositions as described herein [0022].
Regarding claim 4 and 7, Miller teaches wherein the ZFP can recognize a target site that includes 12 to 14 nucleotides [0090].
Regarding claim 5 and 6, Miller teaches that the DNA binding domains can be zinc finger proteins [0011] wherein the repression domain of the fusion protein can be used to repress gene expression [0015].
Regarding claim 9, Miller teaches where the targets for the transcription factors can be on the sense or antisense strand [0223, Table 4].
Regarding claim 10, Miller teaches the repression of Htt expression by 50-100% when ZFP TFs were transfected into human and mouse cells compared to cells transfected with control plasmid (wild type) [Fig. 2A-2C].  
Regarding claim 11, Miller teaches that the activity of the regulatory domain (or functional domain) is regulated by an exogenous small molecule or ligand such that interaction with the cell's transcription machinery will not take place in the absence of the exogenous ligand [0015].
Regarding claim 12, Miller teaches that any of the fusion proteins described may be formulated into a pharmaceutical composition [0015]; and the fusion molecule may be formulated with a pharmaceutically acceptable carrier [105].
Regarding claims 30-32, Miller teaches that conventional viral and non-viral based gene transfer methods can be used to introduce nucleic acids encoding engineered ZFPs in cells {e.g., mammalian cells) and target tissues; and that viral vector delivery systems include DNA and RNA viruses, which have either episomal or integrated genomes after delivery to the cell [0134].
Miller does not teach a composition comprising two or more artificial transcription factors wherein the artificial transcription factors synergistically modulate gene expression in a cell.  Miller does not teach that the two different target sites are about 20 to about 80, about 160 to about 220, about 260 to about 400, or about 500 to about 600 base pairs apart.
The instant specification teaches that the “term synergy is used to refer to gene modulation effects achieved when two or more artificial transcription factors modulate gene expression at levels higher than the individual artificial transcription factors and/or the expected ("additive") modulation of the two or more artificial transcription factors used together, the modulation is said to exhibit synergy” [0077].  Therefore the broadest reasonable interpretation of the work “synergistically” is any measurable effect, i.e. gene modulation, which is enhanced in the presence of two or more effectors in comparison to the individual effectors alone.
Gregory teaches recombinant (artificial) transcription factors comprising the DNA binding domains from zinc finger proteins ("ZFPs") have the ability to regulate gene expression of endogenous genes in a cell [0008; claim 16]. Gregory teaches the ability to use one or more pair of custom-designed zinc finger proteins to increase specificity [0010]. Gregory also teaches the use of DNA-binding proteins comprising one or more TALE-repeat units (domains) fused to functional protein domains (collectively "TALE-fusions"), to form engineered transcription factors [0017].  Gregory teaches that TALE-repeat domains can be engineered to recognize a desired endogenous DNA sequence and that fusing functional domains to such engineered 
Regarding claim 33, Gregory teaches kits comprising the TALE-domain proteins (and fusion proteins comprising these TALE-repeat proteins) [0042].  The phrase “instructions for use” are interpreted as non-functional descriptive material and do not distinguish the claim from the prior art. It would have been obvious to one ordinary skilled in the art before the effective 
Delisa teaches that two or more different zinc finger protein binding sites may be separated from each other by 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50, or more spacer nucleotides [0028]. Delisa also teaches that optimal spacing between different zinc finger protein-binding sites within a scaffold subunit will vary depending on the biological pathway proteins and the biological pathway, and should be optimized to achieve optimal biological pathway productivity [0028].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the composition of Miller to contain two or more different transcription factors where each transcription factor’s zinc finger DNA binding domain is engineered to recognize a separate desired endogenous DNA sequence (DNA target for zinc finger binding) on the target gene wherein each transcription factor comprises a repressor that can synergistically act together to repress transcription.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable result of using transcription factors for regulating gene expression of endogenous genes in a cell.  One of ordinary skill in the art would have been motivated to have made the modification as each transcription factor would bind to its target on the endogenous gene and synergistically repress gene expression.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the composition of Miller wherein the two different target sites are 20 or more base pairs.  One of ordinary skill would be motivated to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Miller (WO 2013/130824 A1) in view of Gregory (US 2011/0301073 A1) and Delisa (Delisa et al. US 20130130347 A1, filed 05/23/2013) as applied to claim 1-2, 4, 6-7, 9-12, and 30-33 above, and further in view of Miller 2015 (US 2015/0353917 A1).
The teachings of Miller, Gregory and Delisa are discussed above applied to claim 1-2, 4, 6-7, 9-12, and 30-33 and similarly apply to claim 8.  
Regarding claim 8, Miller and Gregory do not teach wherein the target endogenous gene is a tau (MAPT) gene.  
Miller 2015 teaches a method of modifying an endogenous gene (e.g., modulating expression of the endogenous gene), the method comprising administering to the cell a first nucleic acid molecule comprising a single guide RNA that recognizes a target site in the endogenous gene and a second nucleic acid molecule that encodes a functional domain, wherein the functional domain associates with the single guide RNA on the target site, thereby modifying the endogenous gene [0022].  Miller teaches that the endogenous gene can be microtubule associated protein tau (MAPT gene, encoding Tau proteins) [0022].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined composition of Miller and Gregory as taught above in claim 1 wherein the DNA binding domains targets the tau (MAPT) gene.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of modulating the tau gene expression.  Thus given the teachings of the prior art 

Response to Arguments
Applicants assert that none of the references teaches or suggest zinc finger target sites that are about 20 to about 80, about 160 to about 220, about 260 to about 400, or about 500 to about 600 base pairs apart as sited in amended claim 1 and 33, and that a person of ordinary skill would not have reasonably expected that the gap size taught in association with TALE proteins and CRISPR/Cas9 systems could be applied to a different class of DNA binding proteins (ZFPs).  Applicant’s arguments have been considered and found not persuasive in view of the new rejection set forth above as Delisa teaches that the zinc finger target sites can be 20 or more base pairs apart.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 4, 6-12, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10-11, and 17 of copending Application No. 15/828,931 in view of Miller (Miller et al. WO 2013/130824 A1), Gregory (Gregory et al. US 2011/0301073 A1), Delisa (Delisa et al. US 20130130347 A1, filed 05/23/2013), and Miller 2015 (US 2015/0353917 A1).

Regarding claim 1-4, 7-8, 30 the copending application teaches a genetic modulator (transcription factor) of a microtubule associated protein tau (MAPT) gene, the modulator comprising a DNA-binding domain that binds to a target site of at least 12 nucleotides in the MAPT gene; and a transcriptional regulatory domain [claim 1]; and a cell containing the genetic modulator [claim 10].
Claim 1 of the copending application teach all the limitations of the instant claim 1 except a composition comprising two or more artificial transcription factors wherein the artificial transcription factors synergistically modulate gene expression in a cell and where the ZFP target sites being about 20 to about 80, about 160 to about 220, about 260 to about 400, or about 500 to about 600 base pairs apart.
The teachings of Miller, Gregory, and Delisa are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the genetic modulator of copending Application No. 15/828,931 to contain two or more different transcription factors where each transcription factor’s zinc finger DNA binding domain is engineered to recognize a separate desired endogenous DNA sequence (DNA target for zinc finger binding) on the target gene wherein each transcription factor comprises a repressor that can synergistically act together to repress transcription.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable result of using transcription factors for regulating gene expression of endogenous genes in a cell.  One of ordinary skill in the art would have been motivated to have made the modification as each transcription factor would bind to its target on the endogenous gene and synergistically repress gene expression.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the genetic modulator of copending Application No. 15/828,931 wherein the two different target sites are 20 or more base pairs.  One of ordinary skill would be motivated to make this modification giving Delisa’s teachings that the gap size of two target sites can be between 2 and 50 base pairs and that optimization zinc finger protein-binding site spacing within the nucleic acid scaffold should be determined for optimal biological productivity.  All other claims are similarly rejected using the references above as discussed above.

Response to Arguments
Applicants assert that none of the referenced provide teachings, alone or in combination of the newly amended claims.  Applicant’s arguments have been considered and found unpersuasive as Gregory, Miller, and Delisa, in combination, provide the teachings of the current claims as discussed in the rejection above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        /NANCY J LEITH/Primary Examiner, Art Unit 1636